BUSINESS CONSULTANT AGREEMENT
 
THIS BUSINESS CONSULTANT AGREEMENT (Agreement) is made and entered into in
duplicate this 26th day of July, 2010, by and between Minerco Resources, Inc. a
Nevada Company which is publicly traded on the Over-The-Counter Bulletin Board
(OCTBB: MINE) located at 16225 Park Ten Place Dr., Suite 500, Houston, Texas
77095, its affiliates, successors and assigns, hereinafter refereed to as (the
“Company”), on the one hand and Sam Messina III, an Individual residing within
the state of Arizona, hereinafter refereed to as (the “Consultant”), on the
other hand.
 
RECITALS
 
A.  The Company is desirous of acquiring the services of a business consultant
to assist in financial reporting and the development of internal controls and
procedures in order to more efficiently comply with various state, federal,
Securities and Exchange Commission and Public Company Accounting Oversight Board
(“PCAOB”) rules, regulations and findings.
 
    B.  The Company is desirous of acquiring the services of a business
consultant that understands its audit and filing requirements that will assist
the Company and its staff members in meeting its reporting and compliance
demands.
 
    C.  The Consultant provides Business Consulting Services, which the Company
needs.
 
    D.  It is the desire of the Company to engage the services of the
Consultant, on an independent contractor basis, to serve as the Company’s Chief
Financial Officer and consult with the (i) Board (ii) officers of the Company,
and (iii) administrative staff of the Company to assist the Company in the
general business development and growth of the Company and to assist the Company
in management and supervision of the general accounting, reporting, financial
management and regulatory compliance of the of the Company and the general
accounting, reporting, financial management and regulatory compliance of future
acquisitions and Affiliates.
 
    E.  It is the desire of the Consultant to consult, on an independent
contractor basis, with the (i) Board, (ii) the officers of the Company, and
(iii) administrative staff of the Company regarding the management and
supervision of the general accounting, reporting, financial management and
regulatory compliance of the of the Company and the general accounting,
reporting, financial management and regulatory compliance of future acquisitions
and Affiliates.
 
    NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED HEREIN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE WITH EACH OTHER AS FOLLOWS:
 
1.           Term of Agreement.  The respective duties and obligations of the
parties shall commence on the date specified in the Preamble of this Agreement
and shall continue until the close of business no later than July 26th, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.           Consultations.  The Consultant shall make on-site visits and be
available to appropriate personnel, the Board, the officers of the Company, and
the department heads of the administrative staff of the Company, at reasonable
times, concerning matters relating to the management and supervision of the
general accounting, reporting, financial management and regulatory compliance of
the of the Company and the general accounting, reporting, financial management
and regulatory compliance of future acquisitions and Affiliates.
 
3.           Management Authority of Consultant.  The Consultant shall only have
such management authority of or for the Company as is directed by written
resolution, on a case by case basis, by the Company’s Chief Executive Officer
and/or the Board of Directors, in accordance with the Company By-Laws.
 
4.           No Power of Consultant to Act as Agent.  The Consultant shall have
no right, power or authority to be, or act, as an agent of the Company for any
purpose whatsoever.  In that regard, the Consultant shall not attempt or purport
to obligate the Company to any obligation or agreement.
 
5.           Limited Liability.  With regard to the services to be performed by
the Consultant pursuant to the provisions of this Agreement, the Consultant
shall not be liable to the Company, or to any person who may claim any right
because of that person’s relationship with the Company, for any acts or
omissions in the performance of said services on the part of the Consultant or
on the part of the agents or employees of the Consultant, except when said acts
or omissions of the Consultant are due to the Consultant’s gross negligence. The
Consultant makes no warranties, representations or guarantees regarding any
effectiveness of the services provided by Consultant. The Company shall hold the
Consultant free and harmless from any and all obligations, costs, claims,
judgments, attorneys fees, and attachments arising from or growing out of the
services rendered to the Company pursuant to the provisions of this Agreement or
in any way connected with or relating to the rendering of said services, except
when the same shall arise because of the gross negligence of the Consultant, and
the Consultant is adjudged to be guilty of the gross negligence by a court of
competent jurisdiction.
 
    7.           Consideration. The Consultant shall receive from the Company
the sum of $6,500 per month which shall be paid no later than the26th of each
month during the Term of this agreement.
 
    8.           Additional Consideration. Upon the execution of this Agreement,
Consultant shall be paid to receive Six Thousand, Five Hundred US Dollars
($6,500.00) for previous work completed by Consultant on behalf of the Company.
 
    9.           Expenses.  In addition to the fees as set forth above, the
Company will reimburse Consultant, promptly upon request from time to time, for
its reasonable out-of-pocket expenses incurred in connection with this
Agreement, provided, however, that (1) reasonable and justifiable expenditures
will be discussed with and agreed upon by the Company in advance; (2) no
expenses incurred by any person other than Consultant will be reimbursable by
the Company without its prior approval.
 


 
 

--------------------------------------------------------------------------------

 
 
    10.          Minimum Amount of Service.  The Consultant shall devote only so
much time to the affairs of the Company as the Consultant, with the approval of
Company, determines to be necessary or appropriate; and the Consultant may
represent, perform services for, and be employed by, any additional persons as
the Consultant, in the Consultant’s sole discretion, determines to be necessary
or appropriate.
 
    11.         Non-Exclusivity.  During the term of this Agreement, the Company
shall be able to initiate any discussions, negotiations or other contacts, or
solicit any inquiries or indications, concerning their financial reporting
obligations without first notifying Consultant and further including Consultant
in those discussions, negotiations or other contacts. Notwithstanding the
foregoing, the Company shall promptly furnish Consultant with the names of all
parties that the Company, its directors, officers and its controlling
shareholders have conducted any discussions with, received inquiries from, or
had any other contacts with concerning their financial reporting.
 
    12.         Change of Control.  Any provision of this Agreement to the
contrary notwithstanding, in the event the Company experiences either a “change
in control” transaction, including, but not limited to, a merger, acquisition or
sale of a controlling interest in the Company, the terms and conditions of this
Agreement shall remain in effect and in full force, and such action by the
Company shall not in any way diminish, affect or compromise the Consultant’s
rights, including but not limited to, all consideration as described in Section
7 herein, as specified in this Agreement.
 
    13.         Corporate Documents.  The Company will provide and deliver to
Consultant, at the Company’s expense, all documents, projections, financial
data, and other information, collectively referred to herein as “Information”,
as is reasonably requested by Consultant for the purpose of rendering the
services hereunder. All Information provided by the Company shall be accurate
and complete, in all material respects, and the Company recognizes and confirms
that (a) Consultant will use and rely on the Information without having
independently verified all of the same and (b) Consultant does not assume
responsibility for the accuracy or completeness of the Information.
 
    14.         Corporate Disclosure.  The Company shall use its best efforts to
disclose to Consultant all material events and developments that have occurred
prior to the date of this Agreement and that occur subsequent to the date hereof
relating to its business.
 
    15.         Confidentiality.  Consultant agrees to keep confidential all
material, non-public information provided to it by the Company, except as
required by law or as contemplated by the terms of this Agreement.
Notwithstanding any law or regulation to the contrary, private addresses,
wherever  listed within this agreement, shall not be published or made public
and shall be redacted from any all public filings, if any, where this agreement
shall be  filed or published as an exhibit, as may be required by relevant state
and federal securities laws and regulations.
 
    16.    Governmental Rules and Regulations. The provisions of this Agreement
are subject to any and all present and future orders, rules and regulations of
any duly constituted authority having jurisdiction of the relationship
contemplated by the provisions of this Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 


    17.   Notices.  All notices, requests, demands or other communications
pursuant to this Agreement shall be in writing or by telex or facsimile
transmission and shall be deemed to have been duly given (i) on the date of
service, if delivered in person or by telex or facsimile transmission (with the
telex or facsimile confirmation of transmission receipt acting as confirmation
of service when sent and provided telexed or telecopied notices are also mailed
by first class, certified or registered mail, postage prepaid); or (ii) 48 hours
after mailing by first class, registered or certified mail, postage prepaid, and
properly addressed as follows:
 


 
 
If to the Company:
Minerco Resources, Inc.

 
16225 Park Ten Place Dr., Suite 500

 
Houston, Texas 77095

 
Attention: V. Scott Vanis, President



 
If to the Consultant:
Sam Messina III

 
10748 E. Medina Ave.

 
Mesa, Arizona 85209



or at such other address as the party affected may designate in a written notice
to such other party in compliance with this paragraph.
 
    18.         Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties regarding the subject
matter of this Agreement and specifies all the covenants and agreements between
the parties with respect to that subject matter, and each party acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not specified in this Agreement; and any other agreement, statement or
promise concerning the subject matter specified in this Agreement shall be of no
force or effect in a subsequent modification in writing signed by the party to
be charged.
 
    19.      Severability.  In the event any part of this Agreement, for any
reason, is determined to be invalid, such determination shall not affect the
validity of any remaining portion of this Agreement, which remaining portion
shall remain in complete force and effect as of this Agreement had been executed
with the invalid portion of this Agreement eliminated.  It is hereby declared
the intention of the parties that the parties would have executed the remaining
portion of this Agreement without including any such part, parts or portion
which, for any reason, hereafter my be determined invalid.
 
    20.         Captions and Interpretation.  Captions of the paragraphs of this
Agreement are for convenience and reference only, and the words contained in
those captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this
Agreement.  The language in all parts to this Agreement, in all cases, shall be
construed in accordance with the fair meaning of that language as if that
language was prepared by all parties and not strictly for or against any party.
 


 
 

--------------------------------------------------------------------------------

 
 
    21.         Further Assurances.  Each party shall take any and all action
necessary, appropriate or advisable to execute and discharge such party’s
responsibilities and obligations created by the provisions of this Agreement and
to further effectuate, perform and carry out the intents and purposes of this
Agreement and the relationship contemplated by the provision of this Agreement.
 
    22.         Number and Gender.  Whenever the singular number is used in this
Agreement, and when required by the context, the same shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders, and vice versa; and the word ‘person’ shall include Company, firm,
trust, association, governmental authority, municipality, association, sole
proprietorship, joint venture, association, organization, estate, joint stock
company, partnership, or other form of entity.
 
    23.         Execution in Counterparts.  This Agreement may be prepared in
multiple copies and forwarded to each of the parties for execution.  This
Agreement shall become effective when the Company receives a copy or copies of
this Agreement executed by the parties in the names as those names appear at the
end of this Agreement. All of the signatures of the parties may be affixed to
one copy or to separate copies of this Agreement and when all such copies are
received and signed by all the parties, those copies shall constitute one
agreement which is not otherwise separable or divisible.  The Company shall keep
all of such signed copies and shall conform one copy to show all of those
signatures and the dates thereof and shall mail a copy of such conformed copy to
each of the parties within thirty (30) days after the receipt by such counsel of
the last signed copy, and shall cause one such conformed copy to be filed in the
principal office of the Company.
 
    24.         Successors and Assigns.  This Agreement and each of the
provisions of this Agreement shall obligate and inure to the benefit the heirs,
executors, administrators, successors and assigns of each of the parties;
provided, however, nothing specified in this paragraph shall be a consent to the
assignment or delegation by any party of such party’s respective rights and
obligations created by the provisions of this Agreement.
 
    25.         Reservation of Rights.  The failure of any party at any time
hereafter to require strict performance by any other party of any of the
warranties, representations, covenants, terms, conditions and provisions
specified in this Agreement shall not waive, affect or diminish any right of
such failing party to demand strict compliance and performance therewith and
with respect to any other provisions, warranties, terms and conditions specified
in this Agreement.  Any waiver of any default not waive or affect any other
default, whether prior or subsequent thereto, and whether the same or of a
different type.  None of the representations, warranties, covenants, conditions,
provisions and terms specified in this Agreement shall be deemed to have been
waived by any act or knowledge of either party or such party’s agents, officers
or employees, and any such waiver shall be made only by an instrument in
writing, signed by the waiving party and directed to each non-waiving party
specifying such waiver.  Each party reserves such party’s rights to insist upon
strict compliance with the terms, conditions, warranties, obligations,
representations, covenants  and  provisions of this Agreement at all times.
 
    26.         Concurrent Remedies.  No right or remedy specified in this
Agreement conferred on or reserved to the parties is exclusive of any other
right or remedy specified in this Agreement or by law or equity provided or
permitted; but each such right and remedy shall be cumulative of, and in
addition to, every other right and remedy specified in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time.  The termination of this
Agreement for any reason whatsoever shall not prejudice any right or remedy
which either party may have, either at law, in equity or pursuant to the
provisions of this Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
    27.       Choice of Law; Venue; Jurisdiction; Attorneys’ Fees. The parties
acknowledge and agree that this Agreement has been made in Texas, and that it
shall be governed by, construed, and enforced in accordance with the laws of the
State of Texas, without reference to its conflicts of laws principles.  The
parties also acknowledge and agree that any action or proceeding arising out of
or relating to this Agreement or the enforcement thereof shall be brought in the
Harris County Superior Court, and each of the parties irrevocably submits to the
exclusive jurisdiction of that Court in any such action or proceeding, waives
any objection the party may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of such action or proceeding shall be
heard and determined only in that Court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or the enforcement
hereof in any other court.  The parties also acknowledge and agree that either
or both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or convenience of forum, or to
personal or subject matter jurisdiction.  The parties also acknowledge and agree
that any action or proceeding referred to above may be served on any party
anywhere in the world without any objection thereto.  The parties also
acknowledge and agree that the prevailing party in any such action or proceeding
shall be awarded the party’s reasonable attorneys’ fees and costs (including,
but not limited to, costs of court).
 
    28.       Jurisdiction, Service of Process.  Any action or proceeding
arising out of or relating to this Agreement shall be governed by Section 26 of
this Agreement, and each of the parties irrevocably submits to the exclusive
jurisdiction of each court identified therein in any such action or proceeding;
waives any objection the party may now or hereafter have to venue or to
convenience of forum; agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court; and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby in any other court.  The parties agree
that either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of
forum.  Process in any action or proceeding referred to in the first sentence of
this Section 10 may be served on any party anywhere in the world.
 
    29.         Assignability.  Neither party shall sell, assign, transfer,
covey or encumber this Agreement or any right or interest in this Agreement or
pursuant to this Agreement, or suffer or permit any such sale, assignment,
transfer or encumbrance to occur by operation of law without the prior written
consent of the other party.  In the event of any sale, assignment, transfer or
encumbrance consented to by such other party, the transferee or such
transferee’s legal representative shall agree with such other party in writing
to assume personally, perform and be obligated by the covenants, obligations,
warranties, representations, terms, conditions and provisions specified in this
Agreement.
 
    30.         Continuing Provisions.  Notwithstanding anything to the contrary
contained herein, the provisions concerning confidentiality, indemnification,
contribution and the Company’s obligations to pay fees and pay or reimburse
expenses contained herein and in the indemnification provisions hereof will
survive any such expiration or termination of this Agreement.
 
    31.         Consent to Agreement.  By executing this Agreement, each party,
for itself, represents such party has read or caused to be read this Agreement
in all particulars, and consents to the rights, conditions, duties and
responsibilities imposed upon such party as specified in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
    32.         Binding on Successors and Assigns.  This Agreement shall be
binding on and shall inure to the benefit of each party, its successors, and
assigns.  This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by either party without the prior written consent of
the other party.
 
    33.         Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted successors or assigns, and
nothing herein expressed or implied shall give or be construed to give to any
person, other than the parties hereto and such successors or assigns, any legal
or equitable rights, remedy or claim hereunder.
 
    34.         Authority of Signers.  The parties represent and warrant that
the person whose signature is set forth  below on behalf of a party is fully
authorized to execute this Agreement on behalf of that party.
 
    IN WITNESS WHEREOF, the parties have executed this Agreement and caused the
same to be duly delivered on their behalf on the day and year first above
written.
 


 
Minerco Resources, Inc
Consultant

 
a Nevada Company

 
 
By:
V. SCOTT VANIS
By:
SAM MESSINA III

 
V. Scott Vanis
Sam Messina III

 
Its: President
an individual

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
